UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-5172


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHAD MICHAEL SPAUR,

                Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cr-00051-JPB-DJJ-1)


Submitted:   August 13, 2010             Decided:   September 14, 2010


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Sherman L. Lambert, Sr., THE LAW OFFICES OF SHERMAN L. LAMBERT,
SR., PLLC, Shepherdstown, West Virginia, for Appellant.   Betsy
C. Jividen, Acting United States Attorney, Erin K. Reisenweber,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Chad    Michael    Spaur   pled   guilty       pursuant    to    a   plea

agreement to possession with intent to distribute cocaine base,

in violation of 21 U.S.C. § 841(a)(1) (2006).                          The district

court sentenced him to 146 months of imprisonment.                        On appeal,

counsel has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court erred in

making factual findings at sentencing.                   Spaur was informed of

his right to file a pro se supplemental brief but has not done

so.      The Government responds by relying on Spaur’s waiver of

appellate rights and moving to dismiss the appeal.                            We affirm

the judgment below in part and dismiss the appeal in part.

               A    defendant    may   waive   the    right    to   appeal     if   that

waiver is knowing and intelligent.               United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                   Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the Fed. R. Crim. P. 11 colloquy, the

waiver    is       valid   and   enforceable.        United   States     v.    Johnson,

410 F.3d 137, 151 (4th Cir. 2005); United States v. Wessells,

936 F.2d 165, 167-68 (4th Cir. 1991).                 The question of whether a

defendant validly waived his right to appeal is a question of

law that we review de novo.               United States v. Blick, 408 F.3d

162, 168 (4th Cir. 2005).

                                           2
           Our review of the record leads us to conclude that

Spaur knowingly and voluntarily waived the right to appeal any

sentence   within   the   statutory   maximum.   Spaur’s   146-month

sentence is within the applicable twenty-year statutory maximum.

21 U.S.C. § 841(b)(1)(C) (2006).      Moreover, the issue raised on

appeal is a sentencing issue within the scope of the waiver.     We

therefore grant, in part, the Government’s motion to dismiss,

which is set forth in its brief, and dismiss Spaur’s appeal of

his sentence.

           Although the waiver provision in the plea agreement

precludes our review of Spaur’s sentence, it does not affect our

review of any errors in Spaur’s conviction that may be revealed

by our review pursuant to Anders.       The transcript of the plea

colloquy discloses that the district court fully complied with

the mandates of Rule 11 in accepting Spaur’s guilty plea.       The

district court ensured that the plea was entered knowingly and

voluntarily and was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).     Accordingly, as the record reveals no infirmity in

the entry of Spaur’s guilty plea, we affirm his conviction.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the plea agreement’s waiver of appellate rights.      We

therefore affirm Spaur’s conviction and dismiss the appeal of

                                  3
his    sentence.      This    court   requires    that       counsel    inform    his

client, in writing, of the right to petition the Supreme Court

of the United States for further review.               If the client requests

that   a   petition    be    filed,   but    counsel   believes        that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on the client.                              We

dispense    with      oral   argument       because    the     facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               AFFIRMED IN PART;
                                                               DISMISSED IN PART




                                        4